Citation Nr: 1760836	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction of the evaluation of chronic obstructive pulmonary disorder (COPD) from 60 percent to 0 percent, effective December 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of the hearing is of record.

At the outset, the Board notes that, generally, a claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  This case was certified as an issue of entitlement to an increased rating for COPD; however, the record indicates that the instant appeal is related solely to a disagreement regarding a reduction in rating for the Veteran's COPD.  Accordingly, the issue of entitlement to an increased rating for COPD is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the time of the September 2015 rating decision, which reduced the 60 percent disability rating for COPD to 0 percent, effective December 1, 2015, the 60 percent evaluation had been in effect from February 4, 2005, a period greater than five years.

2. The reduction was based on insufficient medical evidence.


CONCLUSION OF LAW

The reduction of the disability rating for COPD from 60 percent to 0 percent disabling, was improper and is void ab initio.  38 U.S.C. § 1155; 38 C.F.R. § 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate a ruling in his favor.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  Rating Reduction

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In determining whether the reduction was proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran was originally diagnosed with COPD in June 2004 and was granted service connection in a September 2005 rating decision, with a 60 percent rating effective February 4, 2005.  He filed a claim for an increased rating for his service-connected COPD in November 2012, but the 60 percent rating was continued in a March 2013 rating decision.  The Veteran did not appeal that decision.  Although the March 2013 rating decision continued the 60 percent rating, it indicated that a December 2012 VA examination showed that his COPD symptoms had improved.  The rating decision stated that the 60 percent evaluation was not permanent and would be subject to a future review examination in two years.

In the December 2012 VA examination, the examiner confirmed the Veteran's COPD diagnosis and the Veteran indicated that his COPD was getting worse, and that he became short of breath faster and coughed up phlegm during the day and night.  A chest x-ray indicated postoperative changes in the mediastinum, hyperinflated lung fields, and mild compression of the mid-thoracic vertebra.  The examiner conducted pulmonary function testing (PFT) during the examination, but stated that the results did not accurately reflect the Veteran's pulmonary function at that time.  

The post-test comments for the PFT stated that the test results were invalid due to poor patient effort and cooperation, and his inability to perform the maneuvers according to the "ATS standards."  However, in a December 2012 letter, the Veteran indicated that the test report included incorrect information.  He stated that although the report indicated he smoked approximately a pack of cigarettes a day for ten years, he told the examiner he was a light smoker for a period of ten years and that estimate was unrealistic.  Additionally, regarding patient effort, the Veteran stated that the PFT was very difficult for him and made him very nervous.  He indicated that when he previously underwent the test it made him feel like he "was going to die," and being legally blind made it difficult for him to see the testing equipment the examiner was holding up.

A May 2015 VA COPD review examination indicated that the examiner contacted a pulmonologist because she was questioning the prior COPD diagnosis because, although the Veteran's hyperexpansion showed on his chest x-rays was consistent with COPD, the more recent PFT results were inconsistent with COPD.  The examiner noted that although an April 2015 chest x-ray indicated that the lungs were hyperexpanded, likely related to COPD, the pulmonologist stated that chest x-rays were a "poor way" to diagnose COPD, and that the Veteran did not have PFT results consistent with COPD.  April 2015 PFT results yielded a FEV1/FVC ratio that was greater than 0.7 and, according to the examiner, because the results were above this threshold he did not have COPD.  The pulmonologist stated that the PFT results indicated a possible restrictive process versus submaximal effort, but that a restrictive process seemed unlikely considering his measured alveolar volume was normal.  The pulmonologist also stated that there was a mild reduction in diffusing capacity (DLCO) based on the corrected value which could be consistent with a possible pulmonary parenchymal or vascular abnormality.

The RO proposed to reduce the Veteran's rating to 0 percent in a June 2015 rating decision according to the May 2015 examiner's conclusion that the Veteran's COPD diagnosis was not valid.  The Veteran filed a notice of disagreement in July 2015 and disputed the accuracy of test results.  He requested to be re-tested and again indicated that the testing process made him very nervous, adding that he had a seizure disorder and the test made him feel like he was going to have a seizure.

July 2015 VA PFT results indicated a FEV1/FVC score of 77.  The examiner stated the test showed an overall reduction in the Veteran's lung volume, but there was no evidence for COPD.  The examiner also requested a pulmonology consultation to aid in determining the likely cause of the Veteran's breathing difficulties.  
An August 2015 VA pulmonary consult record indicated that although the Veteran had decreased FVC, a CT chest finding (HRCT) was not consistent with interstitial lung disease which would explain the restrictive PFTs.  The physician also indicated that the HRCT chest result was not suggestive of lung sarcoidosis.   The physician noted that the prior DLCO results were too variable in outcome and recommended that the Veteran's lung volume be tested again.  The physician opined that his dyspnea could possibly be related to deconditioning, and stated that there were no obvious interstitial lung findings from the HRCT chest result to explain the dyspnea at that time.  He further stated that it appeared the Veteran's dyspnea got much worse after a recent decubitus ulcer/osteomyelitis episode.  

In an August 2015 addendum, with consultation by an additional physician, the physician stated that the PFTs were not an accurate reflection of the Veterans true FVC.  The physician noted that the Veteran described a lot of difficulty with the forced effort, but he had no clear cause to be restricted.  The physician stated that the HRCT showed no interstitial or pleural process; he had a normal plasma bicarb suggesting no carbon dioxide retention from a neuromuscular or other cause; and he had no obvious chest wall deformity or severe scoliosis.  He further stated that while lung volumes could be considered to "further work up" the Veteran, "even if the TLC were a bit low, there is nothing therapeutically to offer for that."  The physician told the Veteran that although they could not offer him a clear explanation for his dyspnea, they could assure him that it was not likely some progressive process that would "lead to pulmonary disability."  

A January 2016 VA primary care note indicated that imaging of the Veteran's chest showed previously described lung nodules on his lateral right lower lobe and right middle lobe, with previously described subpleural groundglass infiltrates.  The note directed the Veteran to follow up in one year to monitor the conditions.

The Board finds the reduction of the rating for the Veteran's service-connected COPD was improper.  As the rating for COPD was in place for more than five years, a reduction is only proper where the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a), (c).  The record indicates that RO based the reduction on the PFT test results from 2012 and 2015; however, the record also indicates that those test results were not reliable, as the Veteran was unable to perform the tests to the necessary standards.  Additionally, it does not appear that additional testing for lung volumes was performed as suggested in the August 2015 pulmonary consult, or that the abnormalities found in the imaging conducted in January 2016 were previously addressed.  Further the recent medical opinions concluding that the Veteran does not have COPD recognize that he does have difficulty breathing, but were unable to determine the cause of such difficulty and merely speculated on the etiology.  Therefore the evidence of record which formed the basis of the RO's reduction of the Veteran's rating for COPD was insufficient and the reduction cannot be sustained. 

The Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's respiratory disability, originally diagnosed as COPD, showed sustained improvement and restoration of the 60 percent evaluation is warranted.


ORDER

Restoration of a 60 percent disability rating for a respiratory disability, originally diagnosed as COPD, is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


